Dismissed and Memorandum Opinion filed October 5, 2006







Dismissed
and Memorandum Opinion filed October 5, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00362-CV
____________
 
ALLSTATE TEXAS LLOYDS a/s/o
GRAYLAND NOAH, Appellant
 
V.
 
MARLENE GARNANT,
Appellee
 

 
On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 854,858-101
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 27, 2006.  On September 25, 2006, the
parties filed a joint motion to dismiss because the case has been settled. See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
5, 2006.
Panel consists of Justices Anderson, Hudson, and Guzman.